DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-42 are pending in the application.

Claim Objections
The following objections are applied:
Claim 24 2nd line “the device” has no antecedent basis.
Claim 24 5th line “(24)” should be removed.
Claim 26 1st line “the translation information” has no antecedent basis.
Claim 26 “the matched reference 3D block” has no antecedent basis. Since “the matched reference 3D block” is defined in claim 25, Examiner considers claim 25 be dependent on claim 24, and claim 26 be dependent on claim 25. 
Claim 31 “this program” has no antecedent basis.
Claim 32 “this program” has no antecedent basis.
Claim 34 2nd line “the encoding method” has no antecedent basis.
Claim 36 1st line “the translation information” has no antecedent basis
Claim 36 “the matched reference 3D block” has no antecedent basis. Since “the matched reference 3D block” is defined in claim 35, Examiner considers claim 35 be dependent on claim 34, and claim 36 be dependent on claim 35. Further, in order to be consistent with the corresponding method group (claims 23-27), claim 37 is considered to be dependent on claim 33. 

CLAIM INTERPRETATION under 35 U.S.C. 112(f):

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The following occurrences use means: Claim 24 2nd line “steps for” and “means for”; Claim 33 the 5 occurrences of “means for”;  Claim 34 2nd line “steps for” and “means for”; Claim 38 “means for”. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 38 recites “[A] device for predictive decoding of a point cloud, the device comprising means for decoding motion information including a geometric transformation comprising rotation information representative of a rotation transformation and 
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor. See MPEP § 2164.08(a).
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 31 seems to be an independent medium claim, but is dependent upon method claim 23. Applicant is advised to rewrite claim 31 to convert it into an independent form which includes all the limitations on which it depends. Claim 32 has similar issue. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 27-33, 37-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Mekuria et al. (Mekuria, R., et al., “Design, Implementation, and .
As per claim 23, Mekuria teaches the invention substantially as claimed including a method for predictive encoding of a point cloud (Abstract; Fig. 8; page 834 section “A. Predictive Algorithm”), comprising:
encoding motion information including a geometric transformation comprising a rotation transformation and a translation transformation (Mekuria discloses an inter-predictive point cloud coding algorithm with respect to a current point cloud P and a reference point cloud I (Fig. 8). The prediction is performed based on computing a rigid transform between the blocks mapping the points M_i within a macroblock in I to points M_p within a macroblock in P. This computation is based on the ICP algorithm, which takes only the geometric positions into account and not the colors. The result is a motion vector representing a rigid transform between corresponding macroblocks. Mekuria further discloses encoding of the rigid transformation T. Specifically, T is decomposed into a rotation matrix R and a translation vector t, and the two quantities are encoded respectively. See pages 834-835 Table I, section “A. Predictive Algorithm” and section “B. Rigid Transform Coding”); 
obtaining and encoding first information representative of the rotation transformation (page 835 left col. 1st para. and section “B. Rigid Transform Coding”; The rigid transformation is decomposed into a rotation matrix R and translation vector t. Matrix rotation R is compactly represented as a four-element quaternion and quantized 
obtaining and encoding second information representative of the translation transformation (page 835 left col. 1st para. and section “B. Rigid Transform Coding”; The rigid transformation is decomposed into a rotation matrix R and translation vector t. The translation vector t is quantized using 16 b per component (T1, T2, T3)).
Mekuria, however, does not further teach:
obtaining an estimation of the translation transformation from the first information; and determining an estimation error ΔT between the translation transformation and said estimation and, encoding said estimation error ΔT.
	YOSHIKAWA discloses an image coding method including selecting two or more transform components from among a plurality of transform components that include a translation component and non-translation components (ABSTRACT). YOSHIKAWA further teaches calculation of residual motion information which represents a difference between the current motion information and prediction motion information, i.e., motion information of neighboring coded blocks adjacent in space (intra prediction) or time (inter prediction) to the current block to be coded (para. [0124]; FIG. 5). Since motion information includes a plurality of components, prediction motion information may include a translation component, a rotation component, a scaling component, and a shearing component. YOSHIKAWA then calculates a residual translation component, a residual rotation component and so on. Similarly, the residual translation component is the difference between the current translation component and a prediction translation component (FIG. 10; para. [0165]). Furthermore, YOSHIKAWA teaches selection of the 
	Taking the combined teachings of Mekuria and YOSHIKAWA as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider predictive coding (coding the residual) of the translation transformation in order to reduce compression quantities. 
	Mekuria and YOSHIKAWA does not expressly teach that the prediction translation component is derived from rotation information. However, it is noticed that either Mekuria or YOSHIKAWA teaches that the motion information includes rotation component and translation component (Here we consider rigid transformation and only rotation and translation are included). From Mekuria we know that a rigid transformation T can be decomposed into a rotation matrix R and a translation vector t (page 835 section “B. Rigid Transform Coding”). Therefore based on determination of prediction motion information and prediction rotation component, a prediction translation component can be calculated (YOSHIKAWA FIG. 10). 

As per claim 27, dependent upon claim 23, Mekuria in view of YOSHIKAWA  teaches that the geometric transformation is represented by a 4×4 transformation matrix determined using an Iterative Closest Point, ICP, algorithm (Mekuria page 834 right col. and page 835 left col.).

	As per claim 28, an independent claim, Mekuria in view of YOSHIKAWA teaches a method for predictive decoding (Mekuria Abstract: “This framework has been 
decoding motion information including a geometric transformation comprising rotation information representative of a rotation transformation and an information representative of an estimation error ΔT of a translation transformation (Mekuria: page 835 section “B. Rigid Transform Coding” right col. 15th line: “The decoded quaternion q_d …”, q_d corresponding to the rotation transformation R; YOSHIKAWA: FIG. 22 for decoding motion information; FIG. 23 for decoding residual motion information, such as the residual translation component S443), said estimation error being based on the rotation information (See rejections applied to claim 23).

As per claim 29, dependent upon claim 28, Mekuria in view of YOSHIKAWA teaches the translation transformation is determined from an estimation of said translation transformation obtained from the rotation information and from the estimation error ΔT (See rejections applied to claim 23). 

As per claim 30, dependent upon claim 29, is rejected as applied to claim 27 above.

Claim 31, dependent upon claim 23, is rejected as applied to method claim 23 above.



Claim 33, an independent encoding device claim, is rejected as applied to encoding method claim 23 above.

Claim 37, dependent upon claim 33, is rejected as applied to claim 27 above.

Claim 38, an independent decoding device claim, is rejected as applied to decoding method claim 28 above.

Claim 39, dependent upon claim 38, is rejected as applied to claim 29 above.

Claim 40, dependent upon claim 39, is rejected as applied to claim 30 above.

As per claim 42, dependent upon claim 39, Mekuria in view of YOSHIKAWA teaches the rotation transformation is represented by a unit quaternion (Mekuria: page 835 section “B. Rigid Transform Coding”).

Claims 24-26, 34-36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Mekuria et al. (Mekuria, R., et al., “Design, Implementation, and Evaluation of a Point Cloud Codec for Tele-Immersive Video,” IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 27, NO. 4, APRIL .
As per claim 24, dependent upon claim 23, Mekuria in view of YOSHIKAWA does not teach the recited limitations.
Cai in the same field of endeavor discloses a method for compression of a 3D model by exploring repetition among constituent components (Abstract). Cai transforms the input 3D model into a new representation consisting of patterns, instances and unique parts. An instance is represented by the transformation matrix M, from its corresponding pattern to this instance part, and the related pattern’s ID. M is further decomposed into translation vector T(tx, ty, tz) and rotation matrix R. T and (ψ, θ, φ) are quantized and further compressed by an entropy codec. Cai further teaches determining  a reconstructed rotation matrix Rd (i.e., decoding the encoded R) in order to optimize the quantization parameters (page 2873 left col. 2nd and 3rd para; page 2873 right col. eqn. (2) and the line following eqn. (2)).
As analyzed in rejections to claim 23, based on the motion information and the reconstructed rotation matrix Rd, an estimated translation can be determined.
 	Taking the combined teachings of Mekuria, YOSHIKAWA and Cai as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider obtaining a reconstructed rotation 

As per claim 25, dependent upon claim 24, Mekuria in view of YOSHIKAWA and Cai teaches the motion information includes a vector pointing to a matched reference 3D block associated with each 3D block of a current point cloud frame, said matched reference 3D block being in a reference point cloud frame (Mekuria discloses an inter-predictive coding algorithm by determining a motion vector as a rigid transform. Specifically, a current point cloud P and a reference cloud I are divided into macroblocks (e.g. 16 × 16 × 16). In the next step, each of the macroblocks M_p (in P) is traversed to find if a corresponding macroblock exists in M_i (in I). A prediction is performed based on computing a rigid transform between the blocks mapping the points M_i to M_p through ICP (Iterative Closet Point) algorithm. When the ICP algorithm converges, it is determined there is a match between macroblocks M_p and M_i, and the estimated rigid transform is regarded as the motion vector. Since the reference I is a preceding reference point cloud frame, the motion vector points to the corresponding macroblock M_p in current point cloud frame P. See pages 834-835 Table I, Fig. 8, and section “A. Predictive Algorithm”).

As per claim 26, dependent upon claim 25, Mekuria in view of YOSHIKAWA and Cai teaches the estimate T* of the translation information is a function of the reconstructed rotation matrix R.sup.rec and of a reconstructed vector pointing to the matched reference 3D block (As analyzed above in claim 24, based on the motion 

Claim 34, dependent upon claim 33, is rejected as applied to claim 24 above.

Claim 35, dependent upon claim 34, is rejected as applied to claim 25 above.

Claim 36, dependent upon claim 35, is rejected as applied to claim 26 above.

As per claim 41, dependent upon claim 39, Mekuria in view of YOSHIKAWA and Cai teaches the rotation transformation is represented by three Euler angles (Cai page 2873 left col. 2nd para. “rotation matrix R , which is represented by the Euler angles (ψ, θ, φ)”).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664